DETAILED ACTION
This is in response to Applicant’s reply dated 6/21/22.  Claims 1, 3-13, 15-20 have been examined.  Claims 2, 14, and 21-27 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable by Lee (WO 2018/070845; included in IDS; attached copy of English Translation cited below) in view of Gao (WO 2018/028347; included in IDS; attached copy of English Translation cited below).

Regarding Claim 1 (Currently Amended),
A method for determining a synchronization source, applied to a terminal, comprising: 

detecting a synchronization signal of a global navigation satellite system (GNSS); when the synchronization signal of the GNSS is detected, using the GNSS as the synchronization source of a terminal [Lee: p. 9; the terminal 1 may directly receive a signal for synchronization from the Global Navigation Satellite System (GNSS) to perform synchronization with the GNSS; in this case, the GNSS may be referred to as a synchronization criterion for the terminal 1 and the terminal 1 may be expressed as being directly synchronized to the GNSS; p. 3; the one source may be a base station, another terminal, or a global navigation satellite system (GNSS)]; 

otherwise, determining the synchronization source of the terminal according to receiving capability of the terminal and network configuration information [Lee: p. 2; the conventional terminal has considered transmitting the SLSS / PSBCH based on the synchronization base station or another terminal; p. 10; UE 2 may synchronize with GNSS or UE 1 and then transmit SLSS / PSBCH for another UE; the UE 3 may receive a signal necessary for synchronization from the terminal 2 and perform synchronization; terminals 1, 2, and 3 may all be V2X terminals supporting V2X; in the case of an OOC (out of coverage) V2X terminal (with GNSS synchronization criteria), the PSBCH (/ SLSS) is reused by reusing (single) SLSS (/ PSBCH) resource from which the PSBCH (/ SLSS) is received (/ detected) from the INC (in coverage) V2X terminal];

after using the GNSS as the synchronization source of the terminal, the method further comprises: sending the synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) … supported by the terminal and sending capability of the terminal [Lee: sub-frame of configured different bandwidth parts (BWP) == resource allocation units or RBs or preset resources #1, 2, and 3; p. 9; UE 1 may transmit SLSS / PSBCH for another UE after synchronization with the base station or GNSS; p. 10; the terminal 2, may perform a SLSS (/ PSBCH) transmission operation, and for this, a SLSS (/ PSBCH) resource may be configured; p. 13; terminal 3 is a terminal outside the cell coverage, and may perform synchronization based on GNSS as a synchronization reference; UE 3 may transmit SLSS (/ PSBCH) using resource # 3 among preset resources # 1, 2, and 3; the physical channel is composed of several OFDM symbols in the time domain and several sub-carriers in the frequency domain; one sub-frame consists of a plurality of OFDM symbols in the time domain; the RB (resource block) is a resource allocation unit and includes a plurality of OFDM symbols and a plurality of subcarriers].

However, Lee does not teach sending the synchronization signal on … configured different bandwidth parts (BWP) according to subcarrier spacing (SCS).

Gao teaches:
sending the synchronization signal on … configured different bandwidth parts (BWP) according to subcarrier spacing (SCS) … [Gao: p. 29; each TRP independently transmits synchronization. Signal and system information. When the terminal accesses or camps on any TRP, it first detects the synchronization signal 1 and the synchronization signal 2 (the synchronization signals 1 and 2 can be agreed at a fixed position of the system bandwidth, for example, the middle position of the system bandwidth, thereby obtaining the system bandwidth; then, the frequency domain position of the system bandwidth is determined based on the frequency domain positions of the synchronization signals 1 and 2; the synchronization signal is first detected according to the 15 kHz subcarrier spacing and the corresponding parameter corresponding to the subcarrier spacing. And 2, and then detecting the synchronization signals 1 and 2 according to the corresponding parameters of the 60 kHz subcarrier spacing and the subcarrier spacing, if more baseband parameters are defined]. 

It would have been obvious for POSITA before the effective filing of the invention to combine teachings of Lee and Gao in order to perform correct data transmission by recognizing the numerology used by the working frequency band [Gao: p. 3].
Regarding Claim 3 (Original),
Lee teaches:
wherein determining the synchronization source of the terminal according to the capabilities of the terminal and network configuration information comprises: detecting the synchronization signal sent by the synchronization source on the synchronization sub-frame of the configured different BWPs according to the receiving capability of the terminal … [Lee: p. 10; UE 2 may synchronize with GNSS or UE 1 and then transmit SLSS / PSBCH for another UE; the UE 3 may receive a signal necessary for synchronization from the terminal 2 and perform synchronization; terminals 1, 2, and 3 may all be V2X terminals supporting V2X; in the case of an OOC (out of coverage) V2X terminal (with GNSS synchronization criteria), the PSBCH (/ SLSS) is reused by reusing (single) SLSS (/ PSBCH) resource from which the PSBCH (/ SLSS) is received (/ detected) from the INC (in coverage) V2X terminal; p. 13; the resource 1 (first resource) may be used when the terminal is within cell coverage and the one source is a base station or a GNSS; the resource 2 (second resource) may be used when the terminal is outside the cell coverage and the one source is another terminal within the cell coverage; the resource 3 (third resource) may be used when the terminal is outside of cell coverage and the one source is GNSS]; and 

determining the synchronization source of the terminal according to the synchronization signal sent by the synchronization source [Lee: p. 3; the one source may be a base station, another terminal, or a global navigation satellite system (GNSS); p. 13; referring to FIG. 8, the base station may transmit a synchronization signal with cell ID = 3; the terminal 1 may perform synchronization based on a synchronization base station as a terminal within cell coverage; UE 1 may transmit SLSS (/ PSBCH) using resource # 1 among preset resources # 1, 2, and 3; at this time, the terminal 1 can transmit the SLSS / PSBCH with SLSS ID = 3, InC indicator = 1].

However, Lee does not teach the synchronization signal sent by the synchronization source … according to … the SCS supported by the terminal.

Gao teaches:
detecting the synchronization signal sent by the synchronization source … according to … the SCS supported by the terminal [Gao: p. 29; each TRP independently transmits synchronization. Signal and system information. When the terminal accesses or camps on any TRP, it first detects the synchronization signal 1 and the synchronization signal 2 (the synchronization signals 1 and 2 can be agreed at a fixed position of the system bandwidth, for example, the middle position of the system bandwidth, thereby obtaining the system bandwidth; then, the frequency domain position of the system bandwidth is determined based on the frequency domain positions of the synchronization signals 1 and 2; the synchronization signal is first detected according to the 15 kHz subcarrier spacing and the corresponding parameter corresponding to the subcarrier spacing. And 2, and then detecting the synchronization signals 1 and 2 according to the corresponding parameters of the 60 kHz subcarrier spacing and the subcarrier spacing, if more baseband parameters are defined].

It would have been obvious for POSITA before the effective filing of the invention to combine teachings of Lee and Gao in order to perform correct data transmission by recognizing the numerology used by the working frequency band [Gao: p. 3].

Regarding Claim 4 (Original),
wherein when the terminal supports one synchronization source, the determining the synchronization source of the terminal according to the synchronization signal sent by the synchronization source comprises: determining the synchronization source of the terminal according to at least one of a frequency band, received power, synchronization priority, or SCS of the synchronization signal sent by the synchronization source [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a  synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station: 1) P1: GNSS, 2) P2: UE directly synchronized to the GNSS and UE directly synchronized to the base station may have the same priority, 3) P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority, 4) the remaining terminals have the lowest priority].

Regarding Claim 5 (Original),
Lee teaches that terminal 3 is a terminal outside the cell coverage, and may perform synchronization based on GNSS as a synchronization reference; UE 3 may transmit SLSS (/ PSBCH) using resource # 3 among preset resources # 1, 2, and 3 [Lee: p. 13].

However, Lee does not teach that “synchronization signal detected by the terminal meets requirements of the terminal, selecting any one synchronization source from synchronization sources that send high-frequency synchronization signals and low-frequency synchronization signals as the synchronization source of the terminal.”

Gao teaches:
wherein the determining the synchronization source of the terminal according to the frequency band of the synchronization signal sent by the synchronization source comprises: if accuracy of the synchronization signal detected by the terminal meets requirements of the terminal, selecting any one synchronization source from synchronization sources that send high-frequency synchronization signals and low-frequency synchronization signals as the synchronization source of the terminal [Gao: p. 37; the initial synchronization signal can be detected in the low frequency and the high frequency band, the frequency band with the strongest signal is selected to obtain synchronization, and then the system information in the TRP group is received in the frequency band, and the system information can only include the configuration of a certain frequency band; information, such as detecting information about the synchronization signal 3, etc., the terminal may determine the home TRP and its baseband parameters in the frequency band according to the method of Embodiment 2, or the system information includes both high frequency and low frequency band configuration information; thus, the terminal can determine the home TRP and its baseband parameters in the low frequency and high frequency bands according to the method of Embodiment 2]; or 

if the accuracy of the synchronization signal detected by the terminal which is in a frequency band higher than a first preset value does not meet the requirements of the terminal, selecting one synchronization source from the synchronization sources that send low-frequency synchronization signals as the synchronization of the terminal source; or if the accuracy of the synchronization signal detected by the terminal which is in a frequency band lower than a second preset value does not meet the requirements of the terminal, selecting one synchronization source from the synchronization sources that send high-frequency synchronization signals as the synchronization of the terminal source, wherein the frequency band of the high-frequency band synchronization signal is greater than the first preset value, the frequency band of the low-frequency band synchronization signal is less than the second preset value, and the first preset value is greater than or equal to the second preset value.

It would have been obvious for POSITA before the effective filing of the invention to combine teachings of Lee and Gao in order to perform correct data transmission by recognizing the numerology used by the working frequency band [Gao: p. 3].

Regarding Claim 6 (Original),
Lee teaches that the terminal 3 out of coverage causes the PSBCH (/ SLSS) of relatively high received power to be detected in the SLSS / PSBCH received from the resource 2 and the resource 3 (relayed from the terminal 2) [Lee: p. 16-17].

However, Lee does not teach the limitation “sending the synchronization signal having a received power higher than a received power threshold as the synchronization source of the terminal, wherein the received power threshold is a received power threshold corresponding to SCS corresponding to a preset frequency band.”

Gao teaches:
wherein the determining the synchronization source of the terminal according to the received power of the synchronization signal sent by the synchronization source comprises: determining one synchronization source sending the synchronization signal having a received power higher than a received power threshold as the synchronization source of the terminal, wherein the received power threshold is a received power threshold corresponding to SCS corresponding to a preset frequency band [Gao: p. 17; the third synchronization signal detected by the terminal in the TRP group in S22 indicates that the energy, signal strength and/or reception index of the third synchronization signal received by the terminal exceeds a set threshold; p. 29; the frequency domain position of the system bandwidth is determined based on the frequency domain positions of the synchronization signals 1 and 2; the synchronization signal is first detected according to the 15 kHz subcarrier spacing and the corresponding parameter corresponding to the subcarrier spacing. And 2, and then detecting the synchronization signals 1 and 2 according to the corresponding parameters of the 60 kHz subcarrier spacing and the subcarrier spacing, if more baseband parameters are defined].

It would have been obvious for POSITA before the effective filing of the invention to combine teachings of Lee and Gao in order to perform correct data transmission by recognizing the numerology used by the working frequency band [Gao: p. 3].

Regarding Claim 7 (Original),
wherein the determining the synchronization source of the terminal according to the synchronization priority comprises: when the received power of the synchronization signal detected by the synchronization source meets the requirements of the terminal, selecting one synchronization source having a highest priority for sending the synchronization signal as the synchronization source of the terminal [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a  synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station: 1) P1: GNSS, 2) P2: UE directly synchronized to the GNSS and UE directly synchronized to the base station may have the same priority, 3) P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority, 4) the remaining terminals have the lowest priority; For INC (IN COVERAGE), the D2D mechanism can be reused; that is, the SLSS transmission may be determined through RSRP threshold or dedicated signaling. If the GNSS has the highest priority, the terminal is not expected to read the SLSS from the other terminal; p. 16; FIG. 9 illustrates a case in which UE 3 receives an SLSS / PSBCH through a plurality of resources from UE 2; p. 16-17; the terminal 3 out of coverage causes the PSBCH (/ SLSS) of relatively high received power to be detected in the SLSS / PSBCH received from the resource 2 and the resource 3 (relayed from the terminal 2)].

Regarding Claim 9 (Original),
wherein when the terminal supports two or more synchronization sources, the determining the synchronization source of the terminal according to the synchronization signal sent by the synchronization source comprises: determining the synchronization source of the terminal according to relationship between a number of synchronization sources supported by the terminal and a number of BWPs configured for the terminal [Lee: a number of bandwidth parts (BWPs) == resource allocation units or RBs or preset resources #1, 2, and 3; p. 9; referring to FIG. 6, UE 1 is a UE within cell coverage of an eNB, and may directly receive a signal necessary for synchronization from the BS and perform synchronization with the BS; in this case, the base station may be referred to as a synchronization reference for the terminal 1, and the terminal 1 may be expressed as being directly synchronized with the base station. In addition, the terminal 1 may directly receive a signal for synchronization from the Global Navigation Satellite System (GNSS) to perform synchronization with the GNSS. In this case, the GNSS may be referred to as a synchronization criterion for the terminal 1 and the terminal 1 may be expressed as being directly synchronized to the GNSS; p. 13; terminal 3 is a terminal outside the cell coverage, and may perform synchronization based on GNSS as a synchronization reference; UE 3 may transmit SLSS (/ PSBCH) using resource # 3 among preset resources # 1, 2, and 3; the physical channel is composed of several OFDM symbols in the time domain and several sub-carriers in the frequency domain; one sub-frame consists of a plurality of OFDM symbols in the time domain; the RB (resource block) is a resource allocation unit and includes a plurality of OFDM symbols and a plurality of subcarriers].

Regarding Claim 10 (Original),
wherein the determining the synchronization source of the terminal according to the relationship between the number of synchronization sources supported by the terminal and the number of BWPs configured for the terminal comprises: if the number of synchronization sources supported by the terminal is less than or equal to the number of BWPs configured for the terminal, determining the synchronization source of the terminal according to at least one of the received power, synchronization priority, and a synchronization error range of the synchronization signal sent by the synchronization source; or if the number of synchronization sources supported by the terminal is greater than the number of BWPs configured for the terminal, determining at least two synchronization sources supported by the terminal as the synchronization source of the terminal [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a  synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station: 1) P1: GNSS, 2) P2: UE directly synchronized to the GNSS and UE directly synchronized to the base station may have the same priority, 3) P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority, 4) the remaining terminals have the lowest priority; p. 13; terminal 3 is a terminal outside the cell coverage, and may perform synchronization based on GNSS as a synchronization reference; UE 3 may transmit SLSS (/ PSBCH) using resource # 3 among preset resources # 1, 2, and 3; the physical channel is composed of several OFDM symbols in the time domain and several sub-carriers in the frequency domain; one sub-frame consists of a plurality of OFDM symbols in the time domain; the RB (resource block) is a resource allocation unit and includes a plurality of OFDM symbols and a plurality of subcarriers].
Note:
The number of BWPs as per claim recitation includes just one BWP.

Regarding Claim 11 (Original),
wherein the determining the synchronization source of the terminal according to at least one of the received power, the synchronization priority, and the synchronization error range of the synchronization signal sent by the synchronization source comprises: if the terminal detects synchronization signals sent by a plurality of synchronization sources with different BWPs having the same SCS in the same frequency band, and if the received power of the synchronization signals meet the requirements of the terminal, determining one synchronization source with the highest priority as the synchronization source of the terminal [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a  synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station: 1) P1: GNSS, 2) P2: UE directly synchronized to the GNSS and UE directly synchronized to the base station may have the same priority, 3) P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority, 4) the remaining terminals have the lowest priority … … For INC (IN COVERAGE), the D2D mechanism can be reused. that is, the SLSS transmission may be determined through RSRP threshold or dedicated signaling; p. 13; terminal 3 is a terminal outside the cell coverage, and may perform synchronization based on GNSS as a synchronization reference; UE 3 may transmit SLSS (/ PSBCH) using resource # 3 among preset resources # 1, 2, and 3; the physical channel is composed of several OFDM symbols in the time domain and several sub-carriers in the frequency domain; one sub-frame consists of a plurality of OFDM symbols in the time domain; the RB (resource block) is a resource allocation unit and includes a plurality of OFDM symbols and a plurality of subcarriers]; or 
if the terminal detects synchronization signals sent by a plurality of synchronization sources with different BWPs having different SCSs in the same frequency band, if the synchronization error range of the synchronization signal is less than a preset range value, selecting one synchronization source from the two or more synchronization sources supported by the terminal as the synchronization source of the terminal; otherwise, determining the two or more synchronization sources supported by the terminal as the synchronization source of the terminal; or 
if the terminal detects synchronization signals sent by a plurality of synchronization sources with different BWPs having the same SCS in different frequency bands, if synchronization error ranges of the synchronization signals are less than a preset range value, selecting one synchronization source form the two or more synchronization sources supported by the terminal as the synchronization source of the terminal; otherwise, determining the two or more synchronization sources supported by the terminal as the synchronization source of the terminal; or 
if the terminal detects synchronization signals sent by a plurality synchronization sources with different BWPs having different SCSs in different frequency bands, determining the two or more synchronization sources supported by the terminal as the synchronization sources of the terminal.

Regarding Claim 12 (Original),
wherein the selecting one synchronization source from two or more synchronization sources supported by the terminal as the synchronization source of the terminal comprises: when the received power of the synchronization signal meets the requirements of the terminal, and the synchronization priority is the same, selecting one synchronization source with the strongest signal strength from the two or more synchronization sources supported by the terminal as the synchronization source of the terminal; or 
when the received power of the synchronization signal meets the requirements of the terminal, selecting one synchronization source with the highest synchronization priority from two or more synchronization sources supported by the terminal as the synchronization source of the terminal [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a  synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station: 1) P1: GNSS, 2) P2: UE directly synchronized to the GNSS and UE directly synchronized to the base station may have the same priority, 3) P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority, 4) the remaining terminals have the lowest priority … … For INC (IN COVERAGE), the D2D mechanism can be reused. that is, the SLSS transmission may be determined through RSRP threshold or dedicated signaling].

Regarding Claim 13, which recites a terminal having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claims 15-19, which recites a terminal having the same claim limitations as those in claims 3-7 above, the same rationale of rejection as presented in claims 2-7 is applicable.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Gao in view of Yoon (US 2017/0289935).

Regarding Claim 8 (Original),
Lee teaches:
wherein the determining the synchronization source of the terminal according to the SCS comprises: when the received power of the synchronization signal detected by the terminal meets the requirements of the terminal, and the priority of synchronization source for sending the synchronization signal is the same, selecting one synchronization source sending the synchronization signal having the strongest strength from the synchronization sources that send the synchronization signals as the synchronization source of the terminal or selecting one synchronization source with the largest SCS as the synchronization source of the terminal [Lee: p. 11; in a carrier set as a carrier that may potentially include a base station used as a synchronization criterion, the following priority rule may be applied when the terminal does not detect the base station … P3: UE indirectly synchronized to the GNSS and indirectly synchronized to the base station; the terminals may have the same priority … For INC (IN COVERAGE), the D2D mechanism can be reused. that is, the SLSS transmission may be determined through RSRP threshold or dedicated signaling].

In Lee-Gao combination, Gao teaches that the terminal accesses or camps on the TRP or the Beam or the sub-band corresponding to the third synchronization signal with the strongest signal strength [Gao: p. 26].

However, Lee-Gao does not teach when … the priority of synchronization source for sending the synchronization signal is the same … selecting one synchronization source sending the synchronization signal having the strongest strength from the synchronization sources that send the synchronization signals as the synchronization source of the terminal.

Yoon teaches:
when … the priority of synchronization source for sending the synchronization signal is the same … selecting one synchronization source sending the synchronization signal having the strongest strength from the synchronization sources that send the synchronization signals as the synchronization source of the terminal … [Yoon: 0111; a UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, selects one of the received synchronization signals as its own synchronization (that is, its own time reference), and transmits a synchronization corresponding to the time reference as an SLSS (PSSS and SSSS) which is a synchronization signal; in this instance, the UE selects its own synchronization (that is, its own time reference) out of the synchronization signals received from the plurality of synchronization sources, based on priority provided below; a synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority].

It would have been obvious for POSITA before the effective filing of the invention to combine teachings of Lee, Gao, and Yoon in order to perform correct data transmission by recognizing the numerology used by the working frequency band [Gao: p. 3] and to effectively select synchronization by taking into consideration the priority of received synchronization signals in V2X communication [Yoon: 0005].

Regarding Claim 20, which recites a terminal having the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 13-14 of the Remarks section that though Lee discloses that SLSS/PSBCH transmission and reception are related to UE capabilities but does not involve determination of synchronization sources based on UE capabilities and network configuration information.  Thus, Lee fails to teach “otherwise, determining the synchronization source of the terminal according to receiving capability of the terminal and network configuration information.” 
Examiner’s Response:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 (II).  Also, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  The limitation at issue “otherwise, determining the synchronization source of the terminal according to receiving capability of the terminal and network configuration information” falls under the category of not required to be performed because the condition precedent is not met.  Notwithstanding the foregoing, Lee has still been mapped to teach this limitation.
	Lee teaches that UE 3 (outside cell coverage of the base station) may receive a signal necessary for synchronization from terminal 2 and perform synchronization [Lee: p. 10].  These features of UE 3 a signal necessary for synchronization and outside cell coverage read on “network configuration” and “receiving capability of the terminal”.  Thus, Lee teaches the limitation at issue above.  

II.	Applicant argues regarding claim 1 on pages 14-15 of the Remarks section that Lee does not teach “sending synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) according to … sending capability of the terminal” because Lee does not mention BWP and RB cannot be regarded as BWP.
Examiner’s Response:
In Lee, resource allocation units (OFDM symbols) or preset resources #1, 2, and 3 have been mapped to subframe of configured BWPs, where the recited subframe of configured BWPs includes plurality of OFDM symbols.  Terminal 3 performs synchronization based on GNSS as a synchronization reference and may transmit SLSS using resource # 3 among preset resources #1, 2, and 3 [Lee: p. 13], thus teaching the claim limitation.

III.	Applicant argues regarding claim 2 on pages 15-16 of the Remarks section that Lee-Gao does not teach “sending the synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) according to subcarrier spacing (SCS) supported by the terminal and sending capability of the terminal” because the solution of Gao is to determine baseband parameters according to TRP system parameters.
Examiner’s Response:
For purposes of brevity, please see response to Argument II above, where Lee teaches part of the limitation that recites ““sending synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) according to … sending capability of the terminal”.  Gao has been cited to teach the part that recites “sending synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) according to subcarrier spacing (SCS) supported by the terminal ….”  In Gao, when the terminal accesses or camps on any TRP, it first detects (i.e. applicable for any transmission) the synchronization signal 1 and synchronization signal 2 at fixed position of system bandwidth, where the frequency domain position of the system bandwidth is determined based on the frequency domain position of the synchronization signals 1 and 2 [Gao: p. 29].  Moreover, the time domain position of the synchronization signals 1 and 2 can be further agreed [Gao: p. 29].  Thus, the synchronization signal is first detected according to 15 kHz SCS … and then detecting the synchronization signals 1 and 2 according to … 60 kHz SCS [Gao: p. 29].  It means that Gao’s terminal supports certain SCS (e.g. 15 kHz, 60 kHz) for transmission of synchronization signals 1 and 2 while having considered corresponding frequency domain position of the synchronization signals 1 and 2, thus teaching the claim limitation.  

IV.	Applicant argues regarding claim 2 on pages 16-17 of the Remarks section that Lee-Gao-Yoon does not teach “sending the synchronization signal on a synchronization sub-frame of configured different bandwidth parts (BWP) according to subcarrier spacing (SCS) supported by the terminal” because the terminal in Yoon selects its own synchronization out of the synchronization signals received from the plurality of synchronization sources, based on priorities and S-RSRP results. 
Examiner’s Response:
For purposes of brevity, please see the response to Argument III above.  Yoon has not been cited to teach this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468